Citation Nr: 1018231	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of acute infectious hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1971.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

The Veteran failed to show for a scheduled hearing before a 
Veterans Law Judge in April 2009.  In a statement received in 
July 2009, however, he explained that the house he had been 
staying in at the time burned down and he was unable to 
attend the scheduled hearing.  He requested that the hearing 
be rescheduled.  This request was interpreted as a motion for 
a new hearing based upon a showing of good cause.  The Board 
granted this motion in May 2010 and so notified the Veteran.  

The veteran is entitled to have a hearing before a Veterans 
Law Judge for the purpose of presenting argument and 
testimony relevant to the issues on appeal.  38 C.F.R. 
§ 20.700.  Therefore, a remand is required to accord due 
process in this appeal.

We observe that the Veteran's medical records indicate he is 
homeless.  His own communications reflect multiple addresses 
during the past years.  Under these circumstances, the RO 
should follow the guidelines for contacting homeless veterans 
set forth in 38 C.F.R. § 1.710.  Among other provisions, 
correspondence may be sent to the VA facility closest to the 
Veteran.  As medical records in the file reflect that the 
Veteran apparently continues to receive VA medical care, the 
RO should provide copies of all correspondence to the Veteran 
to the VA facility where he receives medical care, in 
addition to mailing a copy to the Veteran at the most recent 
address of record.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a 
Veterans Law Judge, providing the Veteran 
with notice of the scheduled time and 
place mailed to the most recent address 
of record, and following the relevant 
instructions at 38 C.F.R. § 1.710.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

